Hodges, J.
Plaintiff in error was convicted on March 1, 1916, before the recorder of the City of Atlanta under an ordinance reading as follows: “Any person, firm, or corporation who shall keep for unlawful sale in any store, house, room, office, cellar, stand, *697booth, stall or other place, or shall have contained for unlawful sale in any barrel, keg, can, demijohn, or other package, any spirituous, fermented, or malt liquors for such sale, shall, on conviction, be punished by fine not exceeding five hundred dollars, or imprisonment not exceeding thirty days, or, in the discretion of said recorder, such offenders may be punished by fine not exceeding five hundred dollars and imprisonment not exceeding thirty days, or by fine not exceeding five hundred dollars and labor on the public works for not exceeding thirty days.” He excepted by certiorari, and the court overruled the certiorari. While it is true that the recorder may have erred in admitting certain hearsay testimony upon the trial, the other evidence in the case demanded a finding of guilty, and the judge of the superior court did not err in overruling the certiorari. Judgment affirmed.